Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWANCE
This Office communication is in response to the IDS filed 5/16/2022.  The IDS has been considered and the reasons for allowance are maintained.
DETAILED ACTION
Continued Examination Under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicants' submission filed on 2/3/2022 has been entered.
The amendment filed 2/3/2022 has been entered and fully considered.
Claims 41 and 55 have been amended.
Claims 1-40, 46-47, 51-54 and 56 have been cancelled.
Claims 67-68 are new and fully supported by the disclosure as originally claimed.
Information Disclosure Statement
IDS filed on 11/3/21 and 2/3/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Summary
Applicant’s arguments see pages 6-8, filed 2/3/2022, with respect to claims 41-45, 48-50, 55, and 57-66 have been fully considered and are persuasive.  The 103 rejection of claims 41-45, 48-50, 55, and 57-66 have been withdrawn.
Claims 41-45, 48-50, 55, and 57-68 are pending and have been considered.
Reasons for Allowance
Claims 41-45, 48-50, 55, and 57-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
	VANHERCKE ET AL (US PG PUB 20130164798) is the closest prior art that teaches:
VANHERCKE discloses a process for producing an oil product (see abstract).  
VANHERCKE discloses in paragraph 0037, the total non-polar lipid content of the vegetative plant part (leaf piece), in particular a plant leaf or part thereof, stem or tuber, is at least about 3%.
	However VANHERCKE differs from the claimed invention in that VANHERCKE does not disclose or suggest extracting lipid from plant leaf pieces expressing an exogenous Wrinkled 1 (WRI1) polypeptide and an exogenous diacylglycerol acyltransferase (DGAT), and having inhibited triacylglycerol (TAG) lipase activity or expressing a Leafy Cotyledon 2 (LEC2) polypeptide or both inhibited TAG lipase activity and expressing a LEC2 polypeptide, the leaf pieces having a surface area of at least 1 cm and a total non-polar lipid content of between 30% and 75% by weight on a dry weight basis; which is outside the scope of VANHERCKE.
Therefore, any combination of VANHERCKE fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771

                                                                                                                                                                                                        
/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771